DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 8/4/22 and IDS filed on 10/13/22. Claims 13-19 are added as per applicants amendment dated 8/4/22. Claims 1-19 are pending and examined in the application.
				Withdrawn Rejections
In view of the amendment, rejection of claims 5, 7 and 10-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn.
In view of the amendment, rejection of claims 1-6 and 9-12 under 35 U.S.C. 103 as being unpatentable over the combination of WO 2018/178339 (‘339) and US 2018/0360725 (‘725) and  evidenced  by US 2021/0069081 (‘081) for polyquaternium -37 having the charge density 4.82 meq/g) and  rejection of claims 7-8 under 35 U.S.C. 103 as being unpatentable over the combination of WO 2018/178339 (‘339) and US 2018/0360725 (‘725) and  evidenced  by US 2021/0069081 (‘081) for polyquaternium -37 having the charge density 4.82 meq/g) as applied to claims 1-6 and 9-12 above, and further in view of US 2015/0093347 (‘347) are hereby withdrawn.
The following new ground of rejection is necessitated by the amendment. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and  9-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO 2018/178339 (‘339) and US 2006/0078528 (‘528) and US 2018/0360725 (‘725) and  evidenced  by US 2021/0069081 (‘081) for polyquaternium -37 having the charge density 4.82 meq/g) .
The effective filing date of instant application based upon the provisional application is 8/30/2019.
WO 2018/178339 (‘339) is cited in the IDS dated 4/7/21 and the effective filing date of wo document is 3/31/17 and the effective filing date of US 2018/0360725 (‘725) is 12/15/2017 and the effective filing date of US 2021/0069081 (‘081) is 1/16/2018. All these references are competent references in view of earlier filing dates.
WO ‘339 at page 1, ll. 5-8 teaches:

    PNG
    media_image1.png
    88
    508
    media_image1.png
    Greyscale

	Thus, WO teaches claimed hair conditioning product comprising a first composition and a second composition (claim 1) and at page 2, ll. 14-21 teaches:

    PNG
    media_image2.png
    116
    537
    media_image2.png
    Greyscale

WO also teaches claimed first compostion comprising claimed cationic surfactant and aqueous carrier  and oxyalkylenated silicones (claimed silicones, which can be present in first or second composition) drawn to claims 1 and claim, 6 wherein the first compostion comprises silicone compound. WO document teaches mixing first and second composition (claim 9). 
WO document teaches claimed second composition comprising aqueous carrier and at page 32, last two lines teaches that the second composition preferably comprises one or more cationic polymers and thus the above teaching teaches claim 1 of instant application. 
WO document at page 44 teaches first composition also known as base composition. See below.

    PNG
    media_image3.png
    453
    572
    media_image3.png
    Greyscale



The above composition which is drawn to the claimed first composition exemplifies claimed cationic surfactant and claimed aqueous carrier and claimed silicones and also claimed fatty compounds (myristyl alcohol drawn to fatty alcohol which is a fatty compound). 
WO document at page 45 teaches second composition also known as booster composition. See below.

    PNG
    media_image4.png
    452
    612
    media_image4.png
    Greyscale

 
See composition B1, (claimed second composition  comprises silicone (claim 1) and  free of fatty compound (claim 2) and free of cationic surfactant (claim 3).  WO document at page 32, last paragraph explicitly teaches the second compostion comprises one or more cationic polymers and describes the various cationic polymers at pages 33- page 39 line 13. The components claimed for second composition are taught by WO document and thus meet the claimed viscosity (claims 11 and 16-17).  
WO document at page 41, ll. 10-13 teaches the weight ratio of mixing first and second compositions and it teaches weight ratio of 1:1 and this meets claimed ratio of 5:5 which is 1:1 of claims 12 and 19 and the ratio 5:5 (1:1) is within the ratio of claims 18, which is from about 4:6 to about 8:2. WO document teaches the claimed first and second compositions with claimed ingredients drawn to claim 1 and thus meet sheer stress of first composition of claim 10 and the viscosity of claim 11 for the second composition. WO  document at page 46, ll7-8 teaches that the composition B2 ( mixing base compostion with B1) leads to good performance in detangling, smooth feel, coating of the hair and sheen.
The difference between WO document and instant application is WO document does not teach the claimed amount of water which is from about 40% to about 90% but teaches 10% of water at page 3 in the first composition and WO document does not teach the claimed cationic polymer, which is polyquatyernium-37 in second composition.
US ‘528 teaches hair conditioning composition comprising an aqueous carrier and cationic surfactant and high melting fatty compound which is claimed in the claimed first composition under abstract an teaches that the hair conditioning composition  provide improved conditioning benefits, especially improved slippery feel during the application to wet hair. US ‘528 at [0027] teaches that gel matrix is formed comprising an aqueous carrier and cationic surfactant and high melting fatty compound and this gel matrix provide softness and moisturization feel to dry hair and at [0030] teaches the gel matrix exhibiting shear stress which is 150Pa to 500 Pa (claims 9 and 13-15) and teaches the amount of water at [0059], which is from about 20% to about 99% and the claimed amount of water “ from about 40% to about 99% overlaps with the amount taught by US ‘728.  
US ‘725 teaches hair conditioning compositions having cationic polymers with certain charge density, which provides long lasting conditioning, especially improves combability and suppleness of hair which is held up to 20 washes (abstract) and teaches at ¶ [0010] cationic polymers with charge density of 4.5 to 6.5 and at ¶[0012] teaches the preferred cationic polymer which is polyquaternium-37 (claims 4). US ‘725 does not explicitly teach the exact charge density value. 
US ‘081 teaches at ¶[0035] claimed Polyquaternium 37 having charge density of 4.8 which is Cosmedia Ultra gel  300. This is the same polyquaternium in sold form taught by instant specification at page 6, ll. 10-11).
US ‘725 thus teaches the limitation of claim 5, in view of US ‘081. US ‘725 under example 1 exemplifies polyquaternium-37 and water ( composition A) and this example is free of fatty compound and also free of cationic surfactant  (claims 2-3). See also compostion B and this example is free of fatty compound and also free of cationic surfactant  (claims 2-3). See ¶¶[0070 and 0072] for test results.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare two compositions (first and second compositions) taught by WO document wherein the first compostion comprising  cationic surfactant, silicone, fatty alcohol and water taught and exemplified by WO and add the amount of water taught by US ‘528 which teaches that the cationic surfactant, high melting fatty compound and water which can be from 20-99% forms a gel matrix and prepare second compostion with water and cationic polymer also taught by WO document  but use polyquaternium-37 as the cationic polymer taught by US ‘725 in the second composition of WO with the reasonable expectation of success that the when the two compositions are mixed and applied to hair, the hair not only exhibits good performance in detangling, smooth feel, and sheen but also provides long lasting conditioning, especially improves combability and suppleness of hair which is held up to 20 washes and the first compostion with higher amount of water forms a gel matrix with cationic surfactant and high melting fatty compound that provide the hair improved slippery feel during the application to wet hair and provide softness and moisturization feel to dry hair and all these advantages are beneficial to consumer in hair conditioning products. This is a prima facie case of obviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO 2018/178339 (‘339) and US2006/0078528 (‘528) and US 2018/0360725 (‘725) and  evidenced  by US 2021/0069081 (‘081) for polyquaternium -37 having the charge density 4.82 meq/g) as applied to claims 1-6 and 9-19 above, and further in view of US 2015/0093347 (‘347).
WO document exemplifies and teaches silicones in the first compositions and amino silicones in the second compostion at page 15-23  but not the silicones drawn to claims 7-8.
US ‘347 teaches hair conditioning compositions with cationic surfactant, fatty compound and aqueous carrier which provides improved friction reduction on wet hair and provides improved deposition of cationic compound, fatty compound and silicone compounds (abstract) and at ¶¶[0091 and 0092] teaches:

    PNG
    media_image5.png
    742
    570
    media_image5.png
    Greyscale


Thus US ‘347 teaches the limitation of  claims 7-8. See also example 2, which teaches claimed cationic compound, fatty alcohol and silicone compound and water.

Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare two compositions (first and second compositions) taught by WO document wherein the first compostion comprising  cationic surfactant, fatty alcohol and water taught and exemplified by WO and add the amount of water taught by US ‘528 which teaches that the cationic surfactant, high melting fatty compound and water which can be from 20-99% forms a gel matrix and substitute the silicone with another silicone in the base composition  taught exemplified in US ‘347 and prepare second compostion with water and cationic polymer but use polyquaternium-37 as the cationic polymer taught by US ‘725 in the second composition of WO with the reasonable expectation of success that the when the two compositions are mixed and applied to hair, the hair exhibits good performance in detangling, smooth feel, and sheen and  provides improved friction reduction on wet hair and provides improved deposition of cationic compound, fatty compound and silicone compounds  provide long lasting conditioning, especially improves combability and suppleness of hair which is held up to 20 washes and the first composition with higher amount of water forms a gel matrix with cationic surfactant and high melting fatty compound that provide the hair improved slippery feel during the application to wet hair and provide softness and moisturization feel to dry hair and all these advantages are beneficial to consumer in hair conditioning products. This is a prima facie case of obviousness. This is a prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619